EX-99.1 For Additional Information, please contact CD 2017-CD4 Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2017-CD4 Payment Date: 9/12/17 8480 Stagecoach Circle Record Date: 8/31/17 Frederick, MD 21701-4747 Determination Date: 9/6/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Class Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 12 NOI Detail 13 - 14 Principal Prepayment Detail 15 Historical Detail 16 Delinquency Loan Detail 17 Specially Serviced Loan Detail 18 - 19 Advance Summary 20 Modified Loan Detail 21 Historical Liquidated Loan Detail 22 Historical Bond/Collateral Loss Reconciliation Detail 23 Interest Shortfall Reconciliation Detail 24 - 25 Depositor Master Servicer Special Servicer Asset Representations Reviewer/Operating Advisor Deutsche Mortgage & Asset Receiving Corporation Midland Loan Services, a Division of PNC Bank, Rialto Capital Advisors, LLC Park Bridge Lender Services LLC National Association 60 Wall Street 10851 Mastin Street, Suite 300 th Avenue, Suite 400 600 Third Avenue New York, NY 10005 Overland Park, KS 66210 Miami, FL 33172 40th Floor New York, NY 10016 Contact: Helaine M. Kaplan Contact: Heather Wagner Contact: Thekla Salzman Contact: David Rodgers Phone Number: (212) 250-5270 Phone Number: (913) 253-9570 Phone Number: (305) 229-6465 Phone Number: (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and if applicable, any special notices and any credit risk retention notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 25 Certificate Distribution Detail Pass-Through Class CUSIP Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Distribution Balance Subordination Fund Expenses Level (1) A-1 12515DAM6 2.012000% 28,964,000.00 28,155,931.76 261,153.15 47,208.11 0.00 0.00 308,361.26 27,894,778.61 30.04% A-2 12515DAN4 3.030000% 90,250,000.00 90,250,000.00 0.00 227,881.25 0.00 0.00 227,881.25 90,250,000.00 30.04% A-SB 12515DAP9 3.317000% 53,102,000.00 53,102,000.00 0.00 146,782.78 0.00 0.00 146,782.78 53,102,000.00 30.04% A-3 12515DAQ7 3.248000% 192,000,000.00 192,000,000.00 0.00 519,680.00 0.00 0.00 519,680.00 192,000,000.00 30.04% A-4 12515DAR5 3.514000% 234,483,000.00 234,483,000.00 0.00 686,644.39 0.00 0.00 686,644.39 234,483,000.00 30.04% A-M 12515DAT1 3.746000% 70,573,000.00 70,573,000.00 0.00 220,305.38 0.00 0.00 220,305.38 70,573,000.00 21.78% B 12515DAU8 3.947000% 36,355,000.00 36,355,000.00 0.00 119,577.65 0.00 0.00 119,577.65 36,355,000.00 17.52% C 12515DAV6 4.349000% 39,564,000.00 39,564,000.00 0.00 143,386.53 0.00 0.00 143,386.53 39,564,000.00 12.89% D 12515DAF1 3.300000% 44,910,000.00 44,910,000.00 0.00 123,502.50 0.00 0.00 123,502.50 44,910,000.00 7.63% E 12515DAG9 3.300000% 21,386,000.00 21,386,000.00 0.00 58,811.50 0.00 0.00 58,811.50 21,386,000.00 5.13% F 12515DAH7 3.300000% 8,554,000.00 8,554,000.00 0.00 23,523.50 0.00 0.00 23,523.50 8,554,000.00 4.13% G 12515DAJ3 3.300000% 35,286,789.00 35,286,789.00 0.00 97,038.67 0.00 0.00 97,038.67 35,286,789.00 0.00% VRR N/A 4.801704% 45,022,523.00 44,979,993.09 13,744.91 179,983.86 0.00 0.00 193,728.77 44,966,248.18 0.00% S 12515DBM5 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 12515DAL8 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 900,450,312.00 899,599,713.85 274,898.06 2,594,326.12 0.00 0.00 2,869,224.18 899,324,815.79 Original Beginning Ending Class CUSIP Pass-Through Notional Notional Interest Prepayment Total Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 12515DAS3 1.483843% 669,372,000.00 668,563,931.76 826,703.40 0.00 826,703.40 668,302,778.61 X-B 12515DAA2 0.645208% 75,919,000.00 75,919,000.00 40,819.65 0.00 40,819.65 75,919,000.00 X-D 12515DAB0 1.501704% 44,910,000.00 44,910,000.00 56,201.29 0.00 56,201.29 44,910,000.00 X-E 12515DAC8 1.501704% 21,386,000.00 21,386,000.00 26,762.88 0.00 26,762.88 21,386,000.00 X-F 12515DAD6 1.501704% 8,554,000.00 8,554,000.00 10,704.65 0.00 10,704.65 8,554,000.00 X-G 12515DAE4 1.501704% 35,286,789.00 35,286,789.00 44,158.61 0.00 44,158.61 35,286,789.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) Class A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C, Class D, Class E, Class F, Class G, Class S, Class X-A, Class X-B, Class X-D, Class X-E, Class X-F and Class X-G all represent the "Regular Interest" of these respective classes. For details on how the balances and payments of these "Regular Interests" are split between their respective certificates and the Exchangeable Classes V-A, V-BC,, V-D, V-E and V2, please refer to page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 25 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Additional Trust Balance Distribution Distribution Penalties Balance Fund Expenses A-1 12515DAM6 972.10094462 9.01647390 1.62988917 0.00000000 0.00000000 963.08447072 A-2 12515DAN4 1,000.00000000 0.00000000 2.52500000 0.00000000 0.00000000 1,000.00000000 A-SB 12515DAP9 1,000.00000000 0.00000000 2.76416670 0.00000000 0.00000000 1,000.00000000 A-3 12515DAQ7 1,000.00000000 0.00000000 2.70666667 0.00000000 0.00000000 1,000.00000000 A-4 12515DAR5 1,000.00000000 0.00000000 2.92833335 0.00000000 0.00000000 1,000.00000000 A-M 12515DAT1 1,000.00000000 0.00000000 3.12166664 0.00000000 0.00000000 1,000.00000000 B 12515DAU8 1,000.00000000 0.00000000 3.28916655 0.00000000 0.00000000 1,000.00000000 C 12515DAV6 1,000.00000000 0.00000000 3.62416667 0.00000000 0.00000000 1,000.00000000 D 12515DAF1 1,000.00000000 0.00000000 2.75000000 0.00000000 0.00000000 1,000.00000000 E 12515DAG9 1,000.00000000 0.00000000 2.75000000 0.00000000 0.00000000 1,000.00000000 F 12515DAH7 1,000.00000000 0.00000000 2.75000000 0.00000000 0.00000000 1,000.00000000 G 12515DAJ3 1,000.00000000 0.00000000 2.75000001 0.00000000 0.00000000 1,000.00000000 VRR N/A 999.05536369 0.30528964 3.99764047 0.00000000 0.00000000 998.75007405 S 12515DBM5 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 12515DAL8 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Beginning Ending Class CUSIP Notional Interest Prepayment Notional Amount Distribution Penalties Amount X-A 12515DAS3 998.79279647 1.23504329 0.00000000 998.40264996 X-B 12515DAA2 1,000.00000000 0.53767370 0.00000000 1,000.00000000 X-D 12515DAB0 1,000.00000000 1.25142040 0.00000000 1,000.00000000 X-E 12515DAC8 1,000.00000000 1.25142056 0.00000000 1,000.00000000 X-F 12515DAD6 1,000.00000000 1.25142039 0.00000000 1,000.00000000 X-G 12515DAE4 1,000.00000000 1.25142047 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 25 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Distribution Distribution Premium Additional Trust Distribution Balance Balance Fund Expenses Exchangeable Class Regular Interest Breakdown V-A (Cert) 12515DAW4 4.801704% 11,437,995.00 11,424,187.01 4,462.49 45,712.98 0.00 0.00 50,175.47 11,419,724.52 V-A (EC) N/A 4.801704% 23,792,115.00 23,763,393.07 9,282.41 95,087.33 0.00 0.00 104,369.74 23,754,110.66 V-BC (Cert) 12515DBV5 4.801704% 1,297,277.00 1,297,277.00 0.00 5,190.95 0.00 0.00 5,190.95 1,297,277.00 V-BC (EC) N/A 4.801704% 2,698,460.00 2,698,460.00 0.00 10,797.67 0.00 0.00 10,797.67 2,698,460.00 V-D (Cert) 12515DBR4 4.801704% 767,406.00 767,406.00 0.00 3,070.71 0.00 0.00 3,070.71 767,406.00 V-D (EC) N/A 4.801704% 1,596,278.00 1,596,278.00 0.00 6,387.38 0.00 0.00 6,387.38 1,596,278.00 V-E (Cert) 12515DBS2 4.801704% 1,114,572.00 1,114,572.00 0.00 4,459.87 0.00 0.00 4,459.87 1,114,572.00 V-E (EC) N/A 4.801704% 2,318,420.00 2,318,420.00 0.00 9,276.97 0.00 0.00 9,276.97 2,318,420.00 Totals 45,022,523.00 44,979,993.08 13,744.90 179,983.86 0.00 0.00 193,728.76 44,966,248.18 Exchangeable Class Detail Maximum Principal Realized Loss / Total Ending Class\ Pass-Through Beginning Interest Prepayment Component CUSIP Rate Exchangeable Balance Distribution Distribution Premium Additional Trust Distribution Balance Balance Fund Expenses V-A 12515DAW4 4.801704% 35,230,110.00 11,424,187.01 4,462.49 45,712.98 0.00 0.00 50,175.47 11,419,724.52 V-BC 12515DBV5 4.801704% 3,995,737.00 1,297,277.00 0.00 5,190.95 0.00 0.00 5,190.95 1,297,277.00 V-D 12515DBR4 4.801704% 2,363,684.00 767,406.00 0.00 3,070.71 0.00 0.00 3,070.71 767,406.00 V-E 12515DBS2 4.801704% 3,432,992.00 1,114,572.00 0.00 4,459.87 0.00 0.00 4,459.87 1,114,572.00 V-2 12515DBT0 4.801704% 45,022,523.00 30,376,551.07 9,282.41 121,549.35 0.00 0.00 130,831.76 30,367,268.66 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 25 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 899,599,713.96 899,690,852.41 274,898.06 0.00 0.00 0.00 899,324,815.90 899,361,126.47 274,898.06 Certificate Interest Reconciliation Accrued Net Aggregate Distributable Distributable Remaining Unpaid Accrual Accrual WAC CAP Interest Interest Class Certificate Prepayment Certificate Certificate Interest Distributable Dates Days Shortfall Shortfall/(Excess) Distribution Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 08/01/2017 - 08/30/2017 30 47,208.11 0.00 47,208.11 0.00 0.00 0.00 47,208.11 0.00 A-2 08/01/2017 - 08/30/2017 30 227,881.25 0.00 227,881.25 0.00 0.00 0.00 227,881.25 0.00 A-SB 08/01/2017 - 08/30/2017 30 146,782.78 0.00 146,782.78 0.00 0.00 0.00 146,782.78 0.00 A-3 08/01/2017 - 08/30/2017 30 519,680.00 0.00 519,680.00 0.00 0.00 0.00 519,680.00 0.00 A-4 08/01/2017 - 08/30/2017 30 686,644.39 0.00 686,644.39 0.00 0.00 0.00 686,644.39 0.00 X-A 08/01/2017 - 08/30/2017 30 826,703.40 0.00 826,703.40 0.00 0.00 0.00 826,703.40 0.00 X-B 08/01/2017 - 08/30/2017 30 40,819.65 0.00 40,819.65 0.00 0.00 0.00 40,819.65 0.00 X-D 08/01/2017 - 08/30/2017 30 56,201.29 0.00 56,201.29 0.00 0.00 0.00 56,201.29 0.00 X-E 08/01/2017 - 08/30/2017 30 26,762.88 0.00 26,762.88 0.00 0.00 0.00 26,762.88 0.00 X-F 08/01/2017 - 08/30/2017 30 10,704.65 0.00 10,704.65 0.00 0.00 0.00 10,704.65 0.00 X-G 08/01/2017 - 08/30/2017 30 44,158.61 0.00 44,158.61 0.00 0.00 0.00 44,158.61 0.00 A-M 08/01/2017 - 08/30/2017 30 220,305.38 0.00 220,305.38 0.00 0.00 0.00 220,305.38 0.00 B 08/01/2017 - 08/30/2017 30 119,577.65 0.00 119,577.65 0.00 0.00 0.00 119,577.65 0.00 C 08/01/2017 - 08/30/2017 30 143,386.53 0.00 143,386.53 0.00 0.00 0.00 143,386.53 0.00 D 08/01/2017 - 08/30/2017 30 123,502.50 0.00 123,502.50 0.00 0.00 0.00 123,502.50 0.00 E 08/01/2017 - 08/30/2017 30 58,811.50 0.00 58,811.50 0.00 0.00 0.00 58,811.50 0.00 F 08/01/2017 - 08/30/2017 30 23,523.50 0.00 23,523.50 0.00 0.00 0.00 23,523.50 0.00 G 08/01/2017 - 08/30/2017 30 97,038.67 0.00 97,038.67 0.00 0.00 0.00 97,038.67 0.00 VRR 08/01/2017 - 08/30/2017 30 179,983.86 0.00 179,983.86 0.00 0.00 0.01 179,983.86 0.04 Totals 3,599,676.60 0.00 3,599,676.60 0.00 0.00 0.01 3,599,676.60 0.04 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 25 Other Required Information Available Distribution Amount (1) 3,874,574.66 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Most Recent Number Group Reduction ASER App.Reduction Amount Amount Date Controlling Class Information None Controlling Class: G Effective as of: 5/17/2017 Controlling Class Representative: RREF III Debt AIV, LP Effective as of: 5/17/2017 Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 25 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,613,392.33 Master Servicing Fee - Midland Loan Services 5,793.54 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 290.00 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 5,519.91 Deferred Interest 0.00 CREFC® Intellectual Property Royalty License Fee 387.33 ARD Interest 0.00 Operating Advisor Fee - Park Bridge Lender Services LLC 1,724.99 Net Prepayment Interest Shortfall 0.00 Asset Representations Reviewer Fee - Park Bridge Lender 0.00 Net Prepayment Interest Excess 0.00 Services LLC Extension Interest 0.00 Total Fees 13,715.77 Interest Reserve Withdrawal 0.00 Additional Trust Fund Expenses: Total Interest Collected 3,613,392.33 Reimbursement for Interest on Advances 0.00 ASER Amount 0.00 Principal: Special Servicing Fee 0.00 Scheduled Principal 274,898.06 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 0.00 Principal Adjustments 0.00 Total Principal Collected 274,898.06 Interest Reserve Deposit 0.00 Payments to Certificateholders & Others: Other: Interest Distribution 3,599,676.60 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 274,898.06 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 3,874,574.66 Total Funds Collected 3,888,290.39 Total Funds Distributed 3,888,290.43 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Property Type (1) State (1) % of % of Property # of Scheduled WAM WAC Weighted State # of Scheduled WAM Weighted Agg. Agg. WAC Type Props Balance Bal. (2) Avg DSCR (3) Props Balance (2) Avg DSCR (3) Bal. Industrial 3 33,850,000.00 3.76 115 4.7586 1.620000 Arizona 4 23,685,000.00 2.63 113 5.0757 1.961581 Lodging 8 186,734,259.65 20.76 112 4.6840 2.893164 California 10 217,355,260.28 24.17 114 4.5587 1.644307 Mixed Use 1 30,000,000.00 3.34 113 5.3100 1.590000 Colorado 1 18,000,000.00 2.00 115 4.6000 2.950000 Multi-Family 2 18,712,128.98 2.08 114 5.0326 1.315790 Florida 8 46,191,364.83 5.14 115 4.7789 1.439264 Office 15 374,813,560.72 41.68 99 4.5104 1.850843 Georgia 3 21,467,364.34 2.39 115 4.8298 1.897771 Retail 14 138,718,852.76 15.42 112 4.8231 1.510246 Hawaii 2 74,655,000.00 8.30 107 4.3119 3.714071 Self Storage 13 116,496,013.79 12.95 114 4.6872 1.697938 Illinois 2 16,500,000.00 1.83 115 4.6100 1.620000 Indiana 1 19,832,546.36 2.21 113 4.9200 1.680000 Totals 56 899,324,815.90 100.00 107 4.6645 1.966403 Kentucky 1 19,390,537.00 2.16 113 4.7200 2.170000 Michigan 2 28,874,116.62 3.21 115 4.6605 1.747532 Missouri 1 5,563,000.00 0.62 115 4.7800 1.960000 Nevada 1 7,952,338.74 0.88 115 4.7390 1.640000 New York 9 242,640,072.19 26.98 91 4.5277 1.945753 Ohio 4 80,458,397.30 8.95 113 4.9719 1.907334 South Carolina 1 23,797,440.97 2.65 112 5.5000 1.940000 Tennessee 1 3,295,943.78 0.37 115 4.9100 1.500000 Seasoning Texas 4 30,325,926.82 3.37 114 4.8626 1.590421 Washington 1 19,340,506.67 2.15 113 5.0400 1.320000 # of Scheduled % of WAM Weighted Totals 56 899,324,815.90 100.00 107 4.6645 1.966403 Seasoning Agg. WAC Loans Balance (2) Avg DSCR (3) Bal. 12 months or less 49 881,294,815.90 98.00 107 4.6644 1.979218 13 months to 24 months 1 18,030,000.00 2.00 99 4.6650 1.340000 25 months to 36 months 0 0.00 0.00 0 0.0000 0.000000 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 50 899,324,815.90 100.00 107 4.6645 1.966403 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance Anticipated Remaining Term (ARD and Balloon Loans) Scheduled # of Scheduled % of WAM Weighted Anticipated Remaining # of Scheduled % of WAM Weighted Agg. WAC Agg. WAC Balance Loans Balance (2) Avg DSCR (3) Term (2) Loans Balance Bal. (2) Avg DSCR (3) Bal. 7,499,999 or less 14 75,308,796.94 8.37 115 4.7960 1.746778 59 months or less 1 95,000,000.00 10.56 55 4.2620 2.340000 7,500,000 to 14,999,999 15 166,662,626.55 18.53 115 4.7360 1.752843 60 months to 117 months 49 804,324,815.90 89.44 113 4.7120 1.922276 15,000,000 to 24,999,999 13 257,350,494.00 28.62 113 4.7468 1.725205 118 months or greater 0 0.00 0.00 0 0.0000 0.000000 25,000,000 to 49,999,999 4 124,652,898.41 13.86 113 4.7917 1.484618 50,000,000 to 74,999,999 3 180,350,000.00 20.05 113 4.5501 2.735841 Totals 50 899,324,815.90 100.00 107 4.6645 1.966403 75,000,000 or greater 1 95,000,000.00 10.56 55 4.2620 2.340000 Totals 50 899,324,815.90 100.00 107 4.6645 1.966403 Remaining Amortization Term (ARD and Balloon Loans) % of Remaining Amortization # of Scheduled WAM Weighted Agg. WAC Term Loans Balance (2) Avg DSCR (3) Bal. Interest Only 10 255,605,000.00 28.42 91 4.3294 2.703724 59 months or greater 40 643,719,815.90 71.58 113 4.7975 1.673631 Totals 50 899,324,815.90 100.00 107 4.6645 1.966403 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (3) Age of Most Recent NOI Debt Service # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM Weighted Agg. WAC Coverage Ratio Loans Balance (2) Avg DSCR (3) Recent NOI Loans Balance Agg. (2) WAC Avg DSCR (3) Bal. Bal. 1.39 or less 12 185,356,703.61 20.61 112 4.7513 1.345253 Underwriter's Information 45 837,203,266.55 93.09 107 4.6521 1.969095 1.40 to 1.44 3 15,076,813.11 1.68 115 4.9518 1.420194 12 months or less 5 62,121,549.35 6.91 113 4.8316 1.930119 1.45 to 1.54 4 30,432,269.91 3.38 115 4.7488 1.486078 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 1.55 to 1.99 20 363,854,029.27 40.46 114 4.8040 1.700190 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 2.00 to 2.49 7 213,780,000.00 23.77 88 4.4673 2.253212 2.50 to 2.87 2 16,200,000.00 1.80 116 4.4084 2.834568 Totals 50 899,324,815.90 100.00 107 4.6645 1.966403 2.88 or greater 2 74,625,000.00 8.30 111 4.2961 4.103367 Totals 50 899,324,815.90 100.00 107 4.6645 1.966403 Note Rate % of Note # of Scheduled WAM Weighted Agg. WAC Rate Loans Balance (2) Avg DSCR (3) Bal. 4.4999% or less 10 246,968,274.64 27.46 91 4.2815 2.724052 4.5000% to 4.7499% 16 382,196,773.52 42.50 113 4.6602 1.722303 4.7500% or greater 24 270,159,767.74 30.04 114 5.0205 1.619122 Totals 50 899,324,815.90 100.00 107 4.6645 1.966403 (1) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. As NCF DSCRs are reported in the Loan Periodic File, the most current NCF DSCR is used in the stratification section of this report. If no updated NCF DSCRs are reported, the most current NOI DSCR is used. If no updated DSCR information is provided, then information from the offering document is used. If the DSCRs reported by the Master Servicer are based on a period of less than 12 months, they are normalized based on the Most Recent Financial as of Start and End Dates reported in the Loan Periodic File. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30312417 1 OF New York NY 348,655.28 0.00 4.262% N/A 4/6/22 N 95,000,000.00 95,000,000.00 9/6/17 30312146 2A4 OF Sunnyvale CA 117,536.42 0.00 4.550% N/A 1/6/27 N 30,000,000.00 30,000,000.00 9/6/17 30312147 2A5 OF Sunnyvale CA 97,947.02 0.00 4.550% N/A 1/6/27 N 25,000,000.00 25,000,000.00 9/6/17 30312148 2A6 OF Sunnyvale CA 78,357.62 0.00 4.550% N/A 1/6/27 N 20,000,000.00 20,000,000.00 9/6/17 30298188 3 LO Various Various 264,188.89 0.00 4.720% N/A 2/6/27 N 65,000,000.00 65,000,000.00 9/6/17 30312418 4 OF Monterey Park CA 237,673.12 0.00 4.700% N/A 4/6/27 N 58,725,000.00 58,725,000.00 9/6/17 30312419 5 LO Honolulu HI 204,769.37 0.00 4.199% N/A 11/1/26 N 56,625,000.00 56,625,000.00 9/1/17 30312420 6A1 SS Long Island City NY 161,868.49 46,428.94 4.735% N/A 2/6/27 N 39,699,327.35 39,652,898.41 9/6/17 30312421 6A4 SS Long Island City NY 40,467.12 11,607.24 4.735% N/A 2/6/27 N 9,924,831.84 9,913,224.60 9/6/17 30312385 7 MU Cleveland OH 137,175.00 0.00 5.310% N/A 2/6/27 N 30,000,000.00 30,000,000.00 8/6/17 30312121 8 OF Brooklyn NY 97,753.33 0.00 4.730% N/A 1/6/27 N 24,000,000.00 24,000,000.00 9/6/17 30312386 9 LO Spartanburg SC 112,818.39 23,450.97 5.500% N/A 1/6/27 N 23,820,891.94 23,797,440.97 9/6/17 30312387 10 OF New York NY 90,455.42 0.00 4.470% N/A 3/6/27 N 23,500,000.00 23,500,000.00 9/6/17 30312388 11 RT Compton CA 86,619.17 0.00 4.790% N/A 3/6/27 N 21,000,000.00 21,000,000.00 9/6/17 30312389 12 OF Carmel IN 84,118.24 22,270.36 4.920% N/A 2/6/27 N 19,854,816.72 19,832,546.36 9/6/17 30312390 13 RT Lynnwood WA 84,029.49 21,127.95 5.040% N/A 2/6/27 N 19,361,634.62 19,340,506.67 9/6/17 30312391 14 RT Kailua Kona HI 72,428.01 0.00 4.665% N/A 12/6/25 N 18,030,000.00 18,030,000.00 9/6/17 30312392 15 LO Denver CO 71,300.00 0.00 4.600% N/A 4/6/27 N 18,000,000.00 18,000,000.00 9/6/17 30312393 16 OF Troy MI 70,370.00 0.00 4.540% N/A 4/6/27 N 18,000,000.00 18,000,000.00 9/6/17 30312394 17 OF Malibu CA 65,255.00 0.00 4.210% N/A 5/6/27 N 18,000,000.00 18,000,000.00 9/6/17 30312395 18 IN Norwich NY 73,207.36 0.00 4.900% 4/6/27 4/6/35 N 17,350,000.00 17,350,000.00 9/6/17 30312396 19 IN Various IL 65,500.42 0.00 4.610% N/A 4/6/27 N 16,500,000.00 16,500,000.00 9/6/17 30312397 20 SS Orangeburg NY 61,963.84 16,917.40 4.820% N/A 4/6/27 N 14,929,047.90 14,912,130.50 8/6/17 30312398 21 SS Santa Monica CA 53,959.41 19,393.17 4.200% N/A 4/6/27 N 14,919,653.45 14,900,260.28 8/6/17 30298147 22 LO Tempe AZ 59,752.50 0.00 5.140% N/A 1/6/27 N 13,500,000.00 13,500,000.00 9/6/17 30298385 23 RT Irving TX 51,275.12 14,797.57 4.693% N/A 4/6/27 N 12,688,109.34 12,673,311.77 9/6/17 30312399 24 SS Various FL 51,134.84 0.00 4.820% N/A 4/6/27 N 12,320,000.00 12,320,000.00 9/6/17 30312400 25 OF Malibu CA 47,554.86 0.00 4.700% N/A 5/6/27 N 11,750,000.00 11,750,000.00 9/6/17 30312401 26 OF Torrance CA 42,724.89 0.00 4.430% N/A 5/6/27 N 11,200,000.00 11,200,000.00 8/6/17 30312402 27 RT Flint MI 45,559.61 12,289.04 4.860% N/A 3/6/27 N 10,886,405.66 10,874,116.62 9/6/17 30312403 28 MF Palm Bay FL 44,098.01 11,628.30 4.900% N/A 4/6/27 N 10,451,142.23 10,439,513.93 9/6/17 30312404 29 LO Roslyn NY 40,517.25 11,207.58 4.790% N/A 4/6/27 N 9,823,026.26 9,811,818.68 9/6/17 30312405 30 RT Warner Robins GA 40,153.47 10,915.11 4.830% N/A 4/6/27 N 9,654,211.49 9,643,296.38 9/6/17 30312406 31 RT New York NY 31,473.61 0.00 4.300% N/A 4/6/27 N 8,500,000.00 8,500,000.00 8/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30298090 32 MF Houston TX 37,082.13 8,754.90 5.200% N/A 1/6/27 N 8,281,369.95 8,272,615.05 9/6/17 30298418 33 RT Las Vegas NV 32,489.45 9,189.31 4.739% N/A 4/6/27 N 7,961,528.05 7,952,338.74 9/6/17 30298439 34 OF West Palm Beach FL 28,889.97 9,066.88 4.490% N/A 5/6/27 N 7,472,081.24 7,463,014.36 9/6/17 30298387 35 RT Phoenix AZ 30,440.28 0.00 5.050% N/A 4/6/27 N 7,000,000.00 7,000,000.00 9/6/17 30312407 36 SS Stone Mountain GA 27,366.11 0.00 4.540% N/A 3/6/27 N 7,000,000.00 7,000,000.00 9/6/17 30312408 37 OF San Diego CA 25,688.67 0.00 4.400% N/A 4/6/27 N 6,780,000.00 6,780,000.00 9/6/17 30298440 38 RT Palm Beach Gardens FL 23,706.90 6,557.63 4.790% N/A 4/6/27 N 5,747,515.36 5,740,957.73 9/6/17 30312409 39 OF Creve Coeur MO 22,897.93 0.00 4.780% N/A 4/6/27 N 5,563,000.00 5,563,000.00 8/6/17 30312410 40 SS Tampa FL 21,762.84 0.00 4.830% N/A 4/6/27 N 5,232,500.00 5,232,500.00 9/6/17 30298438 41 RT Palm Beach Gardens FL 20,628.09 5,705.98 4.790% N/A 4/6/27 N 5,001,084.79 4,995,378.81 9/6/17 30312411 42 SS Houston TX 18,772.22 0.00 4.360% N/A 4/6/27 N 5,000,000.00 5,000,000.00 9/6/17 30312412 43 RT Massillon OH 21,943.72 4,976.21 5.250% N/A 4/6/27 N 4,853,910.51 4,848,934.30 9/6/17 30312413 44 RT Loganville GA 21,831.19 4,950.69 5.250% N/A 4/6/27 N 4,829,018.65 4,824,067.96 9/6/17 30312414 45 SS Fort Worth TX 19,952.12 0.00 5.290% N/A 4/6/27 N 4,380,000.00 4,380,000.00 9/6/17 30312415 46 RT Columbia TN 13,950.92 3,662.83 4.910% N/A 4/6/27 N 3,299,606.61 3,295,943.78 9/6/17 30312416 47 SS Various AZ 13,329.22 0.00 4.860% N/A 4/6/27 N 3,185,000.00 3,185,000.00 8/6/17 Totals 3,613,392.33 274,898.06 899,599,713.96 899,324,815.90 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property City State Scheduled Recent Recent NOI Start NOI End Type Balance Fiscal NOI (1) NOI (1) Date Date 30312417 1 Office New York NY 95,000,000.00 0.00 0.00 30312146 2A4 Office Sunnyvale CA 30,000,000.00 0.00 0.00 30312147 2A5 Office Sunnyvale CA 25,000,000.00 0.00 0.00 30312148 2A6 Office Sunnyvale CA 20,000,000.00 0.00 0.00 30298188 3 Lodging Various Various 65,000,000.00 0.00 0.00 30312418 4 Office Monterey Park CA 58,725,000.00 0.00 0.00 30312419 5 Lodging Honolulu HI 56,625,000.00 0.00 0.00 30312420 6A1 Self Storage Long Island City NY 39,652,898.41 0.00 0.00 30312421 6A4 Self Storage Long Island City NY 9,913,224.60 0.00 0.00 30312385 7 Mixed Use Cleveland OH 30,000,000.00 0.00 0.00 30312121 8 Office Brooklyn NY 24,000,000.00 9,295,180.00 0.00 30312386 9 Lodging Spartanburg SC 23,797,440.97 0.00 0.00 30312387 10 Office New York NY 23,500,000.00 0.00 0.00 30312388 11 Retail Compton CA 21,000,000.00 0.00 0.00 30312389 12 Office Carmel IN 19,832,546.36 0.00 0.00 30312390 13 Retail Lynnwood WA 19,340,506.67 0.00 0.00 30312391 14 Retail Kailua Kona HI 18,030,000.00 0.00 0.00 30312392 15 Lodging Denver CO 18,000,000.00 0.00 2,911,027.68 1/1/17 6/30/17 30312393 16 Office Troy MI 18,000,000.00 0.00 0.00 30312394 17 Office Malibu CA 18,000,000.00 0.00 0.00 30312395 18 Industrial Norwich NY 17,350,000.00 0.00 0.00 30312396 19 Industrial Various IL 16,500,000.00 0.00 0.00 30312397 20 Self Storage Orangeburg NY 14,912,130.50 0.00 0.00 30312398 21 Self Storage Santa Monica CA 14,900,260.28 0.00 0.00 30298147 22 Lodging Tempe AZ 13,500,000.00 0.00 0.00 30298385 23 Retail Irving TX 12,673,311.77 0.00 0.00 30312399 24 Self Storage Various FL 12,320,000.00 0.00 0.00 30312400 25 Office Malibu CA 11,750,000.00 0.00 0.00 30312401 26 Office Torrance CA 11,200,000.00 0.00 0.00 30312402 27 Retail Flint MI 10,874,116.62 0.00 0.00 30312403 28 Multi-Family Palm Bay FL 10,439,513.93 0.00 0.00 30312404 29 Lodging Roslyn NY 9,811,818.68 0.00 0.00 30312405 30 Retail Warner Robins GA 9,643,296.38 0.00 0.00 30312406 31 Retail New York NY 8,500,000.00 0.00 0.00 30298090 32 Multi-Family Houston TX 8,272,615.05 733,303.40 731,463.32 1/1/17 3/31/17 30298418 33 Retail Las Vegas NV 7,952,338.74 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property City State Scheduled Recent Recent NOI Start NOI End Type Balance Fiscal NOI (1) NOI (1) Date Date 30298439 34 Office West Palm Beach FL 7,463,014.36 0.00 0.00 30298387 35 Retail Phoenix AZ 7,000,000.00 0.00 654,477.54 1/1/17 6/30/17 30312407 36 Self Storage Stone Mountain GA 7,000,000.00 0.00 0.00 30312408 37 Office San Diego CA 6,780,000.00 0.00 0.00 30298440 38 Retail Palm Beach Gardens FL 5,740,957.73 0.00 0.00 30312409 39 Office Creve Coeur MO 5,563,000.00 0.00 0.00 30312410 40 Self Storage Tampa FL 5,232,500.00 0.00 0.00 30298438 41 Retail Palm Beach Gardens FL 4,995,378.81 0.00 0.00 30312411 42 Self Storage Houston TX 5,000,000.00 0.00 0.00 30312412 43 Retail Massillon OH 4,848,934.30 506,478.00 0.00 30312413 44 Retail Loganville GA 4,824,067.96 0.00 0.00 30312414 45 Self Storage Fort Worth TX 4,380,000.00 0.00 0.00 30312415 46 Retail Columbia TN 3,295,943.78 0.00 0.00 30312416 47 Self Storage Various AZ 3,185,000.00 0.00 0.00 Total 899,324,815.90 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 25 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 25 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 9/12/17 0 0 0 0 0 0 0 0 4.664459% 107 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.646753% 8/11/17 0 0 0 0 0 0 0 0 4.664516% 108 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.646811% 7/12/17 0 0 0 0 0 0 0 0 4.664574% 109 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.646868% 6/12/17 0 0 0 0 0 0 0 0 4.664639% 110 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.646933% Note: Foreclosure and REO Totals are excluded from the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 25 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30312385 7 0 8/6/17 136,852.09 136,852.09 A 30,000,000.00 0.00 30312397 20 0 8/6/17 78,816.96 78,816.96 A 14,929,047.90 0.00 30312398 21 0 8/6/17 73,288.34 73,288.34 A 14,919,653.45 0.00 30312401 26 0 8/6/17 42,676.67 42,676.67 A 11,200,000.00 0.00 30312406 31 0 8/6/17 31,437.01 31,437.01 A 8,500,000.00 464.46 30312409 39 0 8/6/17 22,873.98 22,873.98 A 5,563,000.00 0.00 30312416 47 0 8/6/17 13,315.51 13,315.51 A 3,185,000.00 0.00 Totals 7 399,260.56 399,260.56 88,296,701.35 464.46 Totals By Delinquency Code: Total for Status Code A (7 loans) 399,260.56 399,260.56 88,296,701.35 464.46 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 25 Specially Serviced Loan Detail - Part 1 Offering Servicing Resolution Net Remaining Loan Scheduled Property Interest Actual DSCR Note Maturity Document Transfer Strategy State Operating DSCR Amortization Number Balance Type (2) Rate Balance Date Date Date Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 25 Specially Serviced Loan Detail - Part 2 Offering Resolution Site Loan Appraisal Appraisal Other REO Document Strategy Inspection Phase 1 Date Comment from Special Servicer Number Date Value Property Revenue Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 25 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current Period Interest Loan Group on P&I and Servicing Advances Advances Advances Advances Paid Totals 399,260.56 399,260.56 464.46 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 25 Modified Loan Detail Offering Loan Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Document Modification Description Number Balance Balance Interest Rate Interest Rate Date Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 25 Historical Liquidated Loan Detail Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Date of Current Current Period Cumulative Loss to Loan Distribution Realized ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Period Adj. Adjustment Adjustment with Cum Date Loss to Trust Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 25 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 25 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Monthly Liquidation Work Out Advances Cross-Reference Contribution Balance Interest) /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 25 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Left to Reimburse Comments Contribution Balance Current Month Refunds Cross-Reference Master Servicer There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 25
